Citation Nr: 1039501	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-10 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a testicular disorder 
to include hypogonadism.  

2.  Entitlement to an initial rating higher than 10 percent for 
right-sided ilioinguinal pain syndrome.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 2001 to January 2005.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in August 2005 and in March 2008 of a 
Department of Veterans Affairs (VA) Regional Offices (RO).  

In a statement in June 2008, the Veteran's representative on 
behalf of the Veteran withdrew from the appeal the claim of 
service connection for numbness of the left hand and the claims 
for increase for posttraumatic stress disorder and for right 
upper extremity carpal tunnel syndrome.  

In June 2010, the Veteran failed to appear for a hearing before 
the Board, which was scheduled at the Veteran's request.  

The claim of service connection for a testicular disorder to 
include hypogonadism is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The Veteran is currently evaluated at the highest available 
schedular rating for impairment of the ilioinguinal nerve; the 
Veteran's disability picture is contemplated by the evaluation 
criteria for the ilioinguinal nerve disability, and there is not 
evidence of an exceptional disability picture.  






CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
right-sided ilioinguinal pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7, 4.124a, Diagnostic Code 8530 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).






On the claim for increase, the RO provided the Veteran with 
content-complying VCAA notice on the underlying claim of service 
connection for an inguinal disability by letter, dated in March 
2005.  Where, as here, service connection has been granted, the 
service connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was intended 
to serve has been fulfilled.  

Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement to the RO's 
effective date for the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  38 C.F.R. § 3.159(b)(3).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is no longer applicable in the claim for a higher 
initial rating for right-sided ilioinguinal pain syndrome, 
following the initial grant of service connection.  Dingess, 19 
Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

On the claim for increase, under 38 U.S.C.A. § 5103A, VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  The RO obtained VA 
records and private medical records identified by the Veteran, 
such as those from Madrona Medical Group.  The RO has attempted 
to obtain the service treatment records, as noted in an August 
2005 memorandum, but was unsuccessful.  In June 2005 and July 
2005, the RO notified the Veteran of its difficulty in obtaining 
service treatment records, and the Veteran subsequently submitted 
copies of various service treatment records in his possession, as 
well as various private medical records such as those from S.E., 
M.D.  The Veteran has not identified any additional records for 
the RO to obtain on his behalf.  






Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded a VA examination in May 2005, in conjunction with 
the underlying claim of service connection.  The evidence in the 
record dated subsequent to the VA examination shows that the 
Veteran's symptoms have not changed except that the pain has 
apparently increased, as demonstrated by an increase in the 
prescribed amounts of pain medication.  Typically, if a service-
connected disability has undergone a material change since the 
most recent VA examination, a reexamination is warranted.  See 38 
C.F.R. § 3.327(a).  

However, as will be shown in the decision herein below, the 
Veteran has been evaluated at the maximum schedular rating for 
impairment of the ilioinguinal nerve, and another examination 
would not result in any additional compensation based on the 
schedular criteria.    
 
As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.




Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The right-sided ilioinguinal pain syndrome has been evaluated as 
10 percent disabling ever since service connection was 
established in January 2005 under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8599-8530.  As there is no specific Diagnostic Code for the 
ilioinguinal pain syndrome, it is permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  For this reason, the RO 
rated the pain syndrome under 38 C.F.R. § 4.124a, Diagnostic Code 
8530.

Under Diagnostic Code 8530, involving paralysis of the 
ilioinguinal nerve, a 10 percent rating is warranted for severe 
to complete paralysis of the ilioinguinal nerve.  A higher rating 
is not warranted under this Diagnostic Code.  Thus, the Veteran 
is currently in receipt of the maximum schedular rating available 
for his disability under Diagnostic Code 8530.  Although pain is 
well documented throughout the record, other than pain no 
functional loss has been identified.  







A rating higher than 10 percent is not available under any other 
provision of the rating schedule that is relevant to pain in the 
inguinal region.  The Board has reviewed the Rating Schedule and 
finds no other Diagnostic Code that would provide a basis to 
grant a higher evaluation for the right-sided ilioinguinal pain 
syndrome.  The Veteran has been assigned the highest possible 
schedular rating provided for his service-connected pain 
syndrome.  

After consideration of the Veteran's contentions and medical 
evidence of record, the Board finds that the RO properly assigned 
a 10 percent rating from the time service connection was 
established in January 2005 for the right-sided ilioinguinal pain 
syndrome.  

The rating represents a level of disability that is severe to 
complete paralysis of the ilioinguinal nerve.  Under Diagnostic 
Code 8530, a higher schedular rating is not permitted, and there 
is no other Diagnostic Code under which the Veteran would be more 
appropriately evaluated.  As the preponderance of the evidence is 
against the claim for a higher rating, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether a claim should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  



If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In a January 2010 statement, it was contended by the Veteran's 
representative that an extraschedular rating should be considered 
because the medical evidence showed that the Veteran was reliant 
on narcotic pain medication daily to perform routine activities, 
and that this presented an employment hardship and limited his 
earning capacity.  In response, the Board finds that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology, as he is rated for severe ilioinguinal symptoms 
of a neurological nature.  

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating higher than 10 percent for right-sided 
ilioinguinal pain syndrome is denied.


REMAND

On the claim of service connection for a testicular disorder, 
including hypogonadism, it is contended that the Veteran's low 
testosterone levels may be the result of the large doses of 
prescribed narcotic pain medication he takes for the service-
connected ilioinguinal pain syndrome.  It is further claimed that 
hypogonadism is related not only to the pain medication but to 
the surgery the Veteran underwent in service to remove the skin 
lesion/nodule from the scrotal area.  



In November 2009, a VA physician addressed the question of 
whether hypogonadism was due to or a result of pain medication 
for the service-connected ilioinguinal nerve disability, stating 
that the question could not be resolved without resort to mere 
speculation.  The physician furnished rationale for the inability 
to provide an opinion, explaining that additional records 
relevant to a workup of the Veteran's low testosterone levels 
(i.e., appropriate lab work showing the full panel of hormonal 
assays, particularly FSH, LH, and GnRH levels) was necessary to 
shed light on the cause of the condition.  Thus, a remand is 
appropriate to obtain the needed evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records, pertaining the 
finding of low testosterone levels to 
include hormonal assays particularly FSH, 
LH, and GnRH.  If the records do not exist 
or further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  After the above has been completed, 
afford the Veteran a VA examination by an 
endocrinologist to determine: 

a).  Whether the Veteran has a low 
testosterone level.  A hormonal assay, if 
necessary, should be done.  







b).  If a low testosterone level is found, 
whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current hypogonadism 
was caused by the in-service removal of a 
skin lesion or nodule from the right 
scrotal area in July 2002 or by the 
prescribed narcotic pain medication for 
the service-connected right-sided 
ilioinguinal pain syndrome.

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the VA 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when either, the in-service 
removal of a skin lesion or narcotic 
medication, is not more likely than any 
other to cause the Veteran's current low 
testosterone level and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge.

The Veteran's file must be available to 
the examiner for review. 

3.  After the above development is 
completed, adjudicate the claim of service 
connection for a testicular disorder, 
including hypogonadism.  If the benefit 
sought remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


